Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed January 10, 2022. Applicant has amended claims 1-2, 5, 10-12, and 21; added new claim 24; and cancelled claims 3-4, 7-9, 13, 15-16, 18-20.

Examiner’s Amendments to the Claims
	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Mary Anne Armstrong, on March 22, 2022. All changes are relative to claim set filed January 10, 2022. 

	Claims 5-6, 11-12 are cancelled.

	Claim 1 is rewritten as follows:
	(Claim 1) A herpes simplex virus (HSV) viral expression vector comprising at least:
	a) one promoter active selectively in afferent neurons of the bladder, wherein the promoter is a promoter of Calcitonin Gene Related Peptide (CGRP),
	b) at least one transcription cassette comprising a nucleotide sequence operably linked to said promoter, wherein said nucleotide sequence codes for a fusion protein comprising a modified bacterial neurotoxin and a signal peptide domain, wherein the fusion protein is chosen from the group consisting of SEQ ID NO: 28, SEQ ID NO: 30, and SEQ ID NO: 32, wherein said nucleotide sequence inhibits the transduction of the neurotransmitter signal in a postsynaptic cell when transcribed, and
	c) a long-term expression (LTE) sequence and a DNA insulator from the HSV-1 genome, wherein said transcription cassette is placed between the LTE sequence and the DNA insulator.

	In claim 2, line 2, the phrase “silences or inhibits” is replaced with --[inhibits]--.

	In claim 21, line 1, the phrase “claim 20” is replaced with --[claim 1]--.

	Claim 22 is rewritten as follows:
	(Claim 22) The viral expression vector according to claim 1, wherein said HSV vector is a HSV-1 vector.

The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a herpes simplex virus (HSV) viral expression vector as recited in claim 1 and, in particular, a fusion protein comprising a modified bacterial neurotoxin and a signal peptide domain selected from the group consisting of SEQ ID NO: 28, SEQ ID NO: 30, and SEQ ID NO: 32. It is further noted that the phrase “defective viral vector”,  as recited in claim 24, is defined on page 7, lines 5-7, of the specification as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Withdrawal of Prior Rejections/Objections
	All rejections and objections from the previous Office action mailed 09/09/2021 are hereby withdrawn. 
	
Election/Restrictions
Claim 14 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Groups I and II as set forth in the Requirement for Restriction/Election mailed on 04/23/2021 (see pages 4-6) is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. In particular, following authorization and entry of Examiner’s amendments to the claims above, claim 23 is allowed.
In addition, in view of allowance of claims 1-2, 10, 14, 17, 21-24, the second species election (between alternative signal peptides) and the third species election (between alternative promoters) as set forth in the Requirement for Restriction/Election mailed on 04/23/2021 (see pages 7-9) is hereby withdrawn. The first species election (between alternative products encoded by the nucleotide sequence of the transcription cassette) as set forth in the Requirement for Restriction/Election mailed on 04/23/2021 (see pages 6-7) is not withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) filed 01/10/2022 has been considered.

Drawings
The replacement drawings filed 01/10/2022 are accepted.

Priority
This application is a National Stage of International Application No. PCT/EP2017/065587 filed June 23, 2017, claiming priority based on European Patent Application No. EP16305765.6 filed June 23, 2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Written support for SEQ ID NO: 28, as recited in claim 1, and SEQ ID NOs: 3-4, as recited in claim 21, is not found in Applicant's certified copy of foreign priority application EP16305765.6 filed June 23, 2016. Written support for SEQ ID NOs: 3-4, and 28 is found in the sequence listing of WO 2017/220800 A1, which is the publication of Applicant's international application PCT/EP2017/065587 filed June 23, 2017. Compare SEQ ID NOs: 3-4, and 28 of the instant application to SEQ ID NOs: 3-4, and 28 of the sequence listing of WO 2017/220800 A1. Accordingly, claims 1-2, 10, 14, 17, 21-24 have an effective filing date of June 23, 2017.

Conclusion
Claims 1-2, 10, 14, 17, 21-24 are allowed. Claims 3-9, 11-13, 15-16, 18-20 are cancelled.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633